Per Curiam.
It will be time to determine the validity of the assignment •when proof is given that one was made. The paper that purports to be an .assignment is not acknowledged, nor is there an iota of proof of the defendant’s signature, of the delivery of.the paper, or of the time of its execution. A singular feature of the case is that the attorney to whom it is said the assignment was made has not sworn that the assignment was for value, or that .lie ever received it, or that it was given to him at the date that appears upon áts face. He has not claimed any lien, nor has he asserted that anything is •due to him. A paper, unproved, unauthenticated, unvouclied for,—a paper •that- ought not to have been read until some one’s oath had lent to it at least the Authority of an exhibit, is all that there is to show that any assignment was ever made. There is not, ns we have already said, the slightest proof that *717the attorney has, or ever had, a lien, or that liis client ever owed him a dollar; and the attorney who might have proved these things—if they were susceptible of proof—is silent. Upon this state of facts, no question can arise as to-the validity or the legal effect of the supposed assignment. There is no assignihhnt before the court. The order appealed from is reversed, with costs- and disbursements.